NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3562
                                      ___________

                                  CARLET D. WARD,
                                             Appellant

                                            v.

                        MBNA AMERICA, (Bank of America)
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-10-cv-00759)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 2, 2014

               Before: FISHER, VANASKIE and BARRY, Circuit Judges

                              (Opinion filed: June 30, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Carlet D. Ward, proceeding pro se and in forma pauperis, appeals from the United

States District Court for the District of Delaware’s July 22, 2013 order granting MBNA

America’s (“MBNA”) motion for summary judgment in this employment discrimination

action. We will affirm the District Court’s order.

                                             1
                                            I.

       Beginning in October 2003, Ward worked as a part-time account representative for

MBNA in Dover, Delaware. Ward received a “first warning for conduct” in August

2005. In September 2005, Ward submitted internal, written complaints to MBNA that

addressed the warning for conduct and alleged a series of discriminatory employment

events beginning in May 2004. MBNA’s human resources personnel reviewed Ward’s

complaints and concluded that discrimination had not occurred.

       Around January 2006, MBNA announced that the Dover site would close and that

Ward’s position would be eliminated. Following the announcement, Ward applied for

other positions within the company. In March 2006, Ward interviewed for a position as a

bank teller. During the interview, Ward was unable to recall or explain the “principles of

MBNA.” Ward was later informed that she was not selected for the position because,

unlike the successful candidate, she could not remember that information. Ward, who

knew only that the hired-individual was female, believed that MBNA’s explanation for

not hiring her was insincere and thought instead that her race was a factor. Consequently,

Ward submitted a charge information questionnaire to the Equal Employment

Opportunity Commission (“EEOC”) on August 7, 2006.

       In the questionnaire, Ward generally made two allegations: (1) that she was

discriminated against in September 2005, and (2) that she was not hired for the teller

position in March 2006 as retaliation for her September 2005 internal complaints. The

EEOC determined that the allegations of discrimination in September 2005 could not be

investigated because they were filed more than 300 days after their occurrence.

                                             2
However, the March 2006 retaliation allegation was timely, and a formal charge of

discrimination was filed in April 2007. In June 2010, the EEOC determined that there

was no evidence establishing a causal link between the September 2005 internal

complaints and Ward’s unsuccessful application for the teller position in March 2006.

Ward received a right-to-sue letter and filed a complaint in the District Court, alleging

employment discrimination in violation of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-5.

       Ward alleged in her complaint the same discrimination claims that she had raised

before the EEOC. MBNA filed a motion for summary judgment. In July 2013, the

District Court granted MBNA’s motion for summary judgment, finding that all of Ward’s

claims other than her March 2006 retaliation claim were time-barred, and that Ward

failed to establish a prima facie case of retaliation. Ward timely appealed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s grant of summary judgment de novo, and all inferences drawn from the

underlying facts are viewed in the light most favorable to the nonmoving party. Montone

v. City of Jersey City, 709 F.3d 181, 189 (3d Cir. 2013). Summary judgment is proper

only if the record “shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).




                                             3
                                           III.

      Ward contends that the District Court erred in granting summary judgment in

favor of MBNA.1 First, to the extent that Ward argues that the District Court erred in

concluding that her September 2005 claims were not administratively exhausted, we

disagree. In Delaware, before a plaintiff may bring an action under Title VII, she must

file a charge with the EEOC within 300 days of the alleged unlawful employment action.

See 42 U.S.C. § 2000e-5(e)(1); Watson v. Eastman Kodak Co., 235 F.3d 851, 854 (3d

Cir. 2000); Colgan v. Fisher Scientific Co., 935 F.2d 1407, 1414 (3d Cir. 1991) (en

banc); Ohemeng v. Del. State Coll., 643 F. Supp. 1575, 1580 (D. Del. 1986). After Ward

filed her questionnaire on August 7, 2006, the EEOC determined that the September 2005

discrimination allegations were untimely. Because it is clear from the record that Ward’s

September 2005 claims were filed with the EEOC beyond the 300-day filing period, the

District Court properly concluded that she was barred from proceeding with those claims.

However, as correctly determined by the EEOC and the District Court, Ward’s March

2006 claim of retaliation was timely filed with the EEOC. Accordingly, Ward’s lawsuit

was limited to the retaliation claim, because her formal charge of discrimination included

only that claim. See Ostapowicz v. Johnson Bronze Co., 541 F.2d 394, 398-99 (3d Cir.


1
  MBNA argues that Ward failed to respond to its motion for summary judgment before
the District Court, and therefore waived any opposition on appeal. We will review
Ward’s arguments because, as MBNA noted, the waiver rule is discretionary, see
Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 249 (3d Cir. 2013), and because
we find that Ward responded to the motion for summary judgment and preserved the
arguments discussed below. However, Ward’s attempt to raise other claims for the first
time on appeal, including, inter alia, claims of attorney malpractice, are not properly
before us.
                                            4
1976) (“[T]he parameters of the civil action in the district court are defined by the scope

of the EEOC investigation which can reasonably be expected to grow out of the charge of

discrimination . . . .”).

       Second, Ward argues that the District Court incorrectly determined that she failed

to establish a prima facie case of retaliation. A prima facie claim for retaliation under

Title VII requires three elements: “(1) the employee engaged in a protected employee

activity; (2) the employer took an adverse employment action after or contemporaneous

with the employee’s protected activity; and (3) a causal link exists between the

employee’s protected activity and the employer’s adverse action.” Abramson v. William

Paterson Coll. of N.J., 260 F.3d 265, 286 (3d Cir. 2001) (footnote omitted). The District

Court concluded that Ward could not satisfy the third element. Specifically, the District

Court found that the six-month proximity between Ward’s filing of internal complaints in

September 2005 and her non-selection as a teller in March 2006, without more, was

insufficient to establish a prima facie case of retaliation. While temporal proximity can

be sufficient to demonstrate a causal link, the timing must be “unusually suggestive” of a

retaliatory motive before a causal link will be inferred. Shellenberger v. Summit

Bancorp, Inc., 318 F.3d 183, 189 & n.9 (3d Cir. 2003). We agree with the District Court

that the six-month proximity in this case, without more, is insufficient to establish a

causal link. See, e.g., Williams v. Phila. Hous. Auth. Police Dep’t, 380 F.3d 751, 760 (3d

Cir. 2004) (holding that a two-month proximity was not unusually suggestive). As noted

by the District Court, there is nothing in the record, beyond temporal proximity, to



                                              5
suggest a retaliatory motive. Thus, Ward failed to establish a prima facie case of

retaliation.

       The District Court also concluded that even if Ward had established a prima facie

case, MBNA’s proffer that she was not chosen for the teller position because she could

not recall company policies, constituted a legitimate, nondiscriminatory reason for her

non-selection. Once a plaintiff establishes a prima facie case in an employment

discrimination case, the burden of production switches to the defendant to provide a

legitimate, nondiscriminatory reason for its employment decision. See Woodson v. Scott

Paper Co., 109 F.3d 913, 920 n.2 (3d Cir. 1997). If the defendant provides such

justification, the burden of persuasion is on the plaintiff to show, by a preponderance of

the evidence, that the employer’s proffered justification is pretextual. See id. Ward has

failed to challenge MBNA’s proffered reason for her non-selection. Therefore, we agree

with the District Court’s conclusion that Ward did not meet her burden of persuasion

showing that MBNA’s proffered justification was pretextual.

                                            IV.

       For the foregoing reasons, we will affirm the District Court’s July 22, 2013 order

granting MBNA’s motion for summary judgment. Ward’s “Motion to Quash

Defendant’s Motion for Leave to a File Supplemental Appendix” is denied.




                                             6